Citation Nr: 1212206	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) regional office (RO) located in Wichita, Kansas.

In November 2009, and again in November 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a right knee condition that is related to active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a right knee condition is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right knee condition is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from April 1976 to October 1979.  He claims that he has a right knee condition that had its onset in service.  He essentially asserts that, post-service, he was initially consumed so-to-speak with his treatment for his service-connected schizophrenia (and the Board acknowledges that VA treatment records reflect that the Veteran was hospitalized for two months in 1980 and was subsequently a member of the day treatment program through at least September 1984), but nevertheless, he has continued to experience right knee problems since service, and that his symptoms worsened or flared-up when he resumed working in 1985 (he apparently worked at the VA medical center from June 1980 until his admission in August 1980) and have continued to the present time.  See Form 9 appeal; Letter, Dr. J.B., December 1981; VA Examination Report (Mental), November 2003 (did not work until 1985).

As an initial matter, a January 2007 VA treatment record reflects a diagnosis of right knee chronic patellar tendonitis.  More recently, a March 2010 VA radiological report reflects findings including changes in the right knee "related to an old avulsion injury off the inferior aspect of the patella on the right;" and an impression of patellofemoral degenerative joint changes and changes related to prior trauma involving the right patella was recorded.  See VA Examination Report, March 2010.  Clearly, therefore, the Veteran has a current right knee disability.

The Board will now address whether the Veteran's right knee disability is related to service.

With regard to the Veteran's service treatment records, a January 1976 report of medical history reflects that the Veteran reported a history of right knee pain two years prior to service after rigorous exercise, and the examining physician added a notation that it was "one episode only."  The Veteran's January 1976 enlistment examination report reflects that no defects were noted.  An April 1978 service treatment record reflects that the Veteran complained of right knee pain "off and on" of undetermined etiology.  A possible loose body was noted, and the Veteran was referred for an x-ray and further evaluation.  A May 1978 service treatment record (orthopedic evaluation by Dr. L.) reflects that the Veteran had a history for "many months" of intermittent right knee discomfort.  It was noted that the Veteran had experienced "various forms of minor trauma, but no significant injury."  Examination revealed, in part, slight tenderness with full flexion, and point tenderness over the inferior pole of the patella.  It was noted that an x-ray, under the right light, revealed some irregularity in the inferior pole of the patella with several isolated opacities.  A diagnosis of tendonitis at origin of patellar tendon, rule-out osteochondritis dissecans problem, was recorded.  A subsequent May 1978 service treatment record (orthopedic evaluation again by Dr. L.) reflects that the Veteran's history was reviewed, examination again revealed point tenderness over the inferior pole of the right patella, and a diagnosis of tendonitis, patellar tendon, was recorded.  An August 1979 separation examination report reflects a notation that the Veteran had a history of right knee bursitis in 1975 (prior to service) of no sequelae (as he checked the box on his report of medical history indicating that he had a history of experiencing arthritis, rheumatism, or bursitis).

The first post-service record of complaint is an October 2000 VA treatment record, which reflects that the Veteran complained of bilateral knee pain and that he had taken feldene for treatment in the past (although the Board acknowledges that the November 2011 Supplemental Statement of the Case indicates that there may be outstanding VA treatment records dated in 1999 that are missing from the claims file reflecting complaints of right knee pain since 1985).  A later October 2000 VA treatment record reflects that the Veteran reported experiencing on and off right knee pain and that he had previously been seen by orthopedics, but that he did not have pain that day, and a diagnosis of right knee arthralgia was recorded.  Subsequent VA treatment records reflect that the Veteran has continued to be followed for complaints of right knee pain.  See, e.g., VA Treatment Records, April 2001 (right knee arthralgia unchanged), October 2001 (knee pain, naproxen), April 2002 (arthralgias, tendonitis, nonspecific), September 2002 (right knee pain), September 2003 (firm mass on right patella noted on examination relating to complaints of multiple joints and diagnosis of gout), October 2003 (knee pain), July 2005 (notes right knee pain and old avulsion fracture), June 2006 (knee pain), September 2006 (right knee pain since 1980s but not sure of any injury then; a separate PT record notes history of bursitis), November 2006 (pain and swelling, ordered x-ray), March 2007 (arthralgia).

A September 2002 VA radiological report reflects findings of well maintained joint spaces and no recent fracture, but changes along the inferior aspect of the patella, compatible with an old avulsion fracture.  A diagnosis of old changes compatible with an old avulsion fracture of the inferior aspect of the patella was recorded.  

An October 2003 radiological report reflects findings of an old avulsion fracture of the inferior aspect of the right patella.  Patellar spur formation was also noted, with no evidence of fracture or dislocation, and well-maintained joint spaces were noted.  An impression of an old avulsion fracture of the inferior aspect of the right patella with patellar spur formation was noted.

A January 2007 orthopedic consultation report reflects that the Veteran presented with right knee pain that he reported had been worsening over the last 15 years.  It was noted that the Veteran reported experiencing pain in the patellar region in particular.  He denied any history of injury.  He reported experiencing flare-ups once every three months, usually precipitated by overactivity.  Physical examination revealed a palpable firm nodule on the distal portion of the patella, but there was no tenderness or pain noted at the time of the examination.  A radiological report was noted as showing an old avulsion fracture of the distal patella but otherwise unremarkable, and that the Veteran denied any injury precipitating his pain in the last 15 years.  The assessment noted that the Veteran had a 15-year history of chronic right knee pain and a history of treated gout with anterior and patellar knee pain exacerbated about once every three months by overactivity, and that radiographs showed the old avulsion fracture.  The record notes that the Veteran was counseled on the fact that he has chronic patellar tendonitis.

The Veteran's claim was remanded by the Board in November 2009 so that, among other things, he could be provided with a VA examination relating to his claim.  Based thereon, the Veteran was provided with a March 2010 VA examination relating to his claim.  The March 2010 VA examination report reflects that a radiological report prepared in connection with the examination reflects findings of right knee changes related to an old avulsion injury off the inferior aspect of the patella on the right as well as minimal patellofemoral joint degenerative changes seen.  An impression of patellofemoral joint degenerative changes and changes related to prior trauma involving the right patella are seen and are stable.  Diagnoses of status-post right knee avulsion injury with degenerative joint disease, right knee, and chronic patellar tendonitis, were recorded by the examiner.  The examiner opined, however, that the Veteran's right knee condition was less likely as not related to service due to the lack of record of treatment from 1979 to 1986, and again from 1986 to 2000 (the examiner noted that the Veteran reported that his knee initially felt better post-service, but then worsened around 1986, but that he did not seek treatment until 2000).

In light of the above, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current right knee condition that is related to service.  As noted above, the Board acknowledges that the Veteran reported at his enlistment examination a history of right knee problems two years prior to service.  The Board finds, however, that this notation does not constitute a "noting" of a preexisting condition for 38 U.S.C.A. § 1111 purposes, but rather, a notation of the Veteran's mere self-reported history and, therefore, the Veteran is presumed to have entered service in sound condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Therefore, the presumption of soundness applies.  

Furthermore, the Veteran's service treatment records reflect that he had experienced "many months" of intermittent right knee discomfort in service due to "various forms of minor trauma" in service.  The in-service x-ray showed an irregularity in the inferior pole of the patella, and the only significant findings shown on post-service VA x-rays have consistently been changes "related to" or "consistent with" an old avulsion fracture of the inferior aspect of the patella.  See VA Treatment Records, September 2002, October 2003, January 2007; VA Examination report, March 2010.  Also, the Board notes that the Veteran was diagnosed with patellar tendonitis in service, and "chronic patellar tendonitis" currently, and no intercurrent cause has been shown for the avulsion fracture of the inferior aspect of the patella or the chronic patellar tendonitis diagnosis.  See VA Treatment Record, January 2007 (orthopedic).  Finally, the Board has taken into consideration the Veteran's reported continuity of symptomatology, which the Board finds to be credible.

In light of the above, the Board finds that the evidence is at least in equipoise, and the Board will resolve doubt in favor of the Veteran and grant service connection for a right knee condition.

The Board acknowledges that the March 2010 VA examiner opined that the Veteran's current right knee condition was less likely as not related to service.  The Board notes, however, that the examiner's opinion was apparently based solely on a lack of documentation of treatment from 1979 to 1986, and again from 1986 to 2000.  In that regard, the Board notes that the absence of contemporaneous medical records, in and of itself, does not render the Veteran's reported continuity of symptomatology not credible and, therefore, the Board finds the opinion of the VA examiner to be inadequate for 38 U.S.C.A. § 5103A purposes as it is based on the absence of contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  At the same time, however, the Board finds that a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a right knee condition is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee condition is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


